DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.  Claims 2, 13-20, & 24 are canceled.  Claims 1, 3-12, 21-23, & 25-27 are pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claims 8 & 26, the recitations “a normal operation” (claim 8: l. 2) and “a normal engine start rotational speed” (claim 26: ll. 2-3) are vague and indefinite because the term “normal” is used to distinguish the operation of the claimed invention without any disclosure as to what “normal” encompasses.  Applicant’s specification discloses that previously-known air turbine starters may also be used for “normal” engine starting cycles (see “Background” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 12, 23, & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kesner 20090314364 as evidenced by Arend 20150192218.
	Regarding Independent Claim 1 Kesner teaches a turbine engine system (see Fig. 1), comprising: 
an engine starter (106; para. [0014]) coupled to a turbine engine (para. [0014]); and 
a starter valve assembly (100) configured to provide a flow of fluid to the engine starter (from 104 to 106), the starter valve assembly comprising:
a flow control valve (108) movable via an actuator (116), 
a pneumatic control (112) in communication with the actuator (via 140), wherein the pneumatic control has a control nozzle (from thefreedictionary.com nozzle: a projecting part with an opening, as at the end of a hose, for regulating and directing a flow of fluid; projecting part of housing of 112 which regulates/directs flow into line 124) that meters a pneumatic fluid to a piston of the actuator (via line 124 and 140), and 
a torque motor servo-valve (110/126) in communication with the actuator (via line 138; para. [0018]), wherein the torque motor servo-valve has a torque motor (110) and an armature (126), and the torque motor controls a position of the armature, which controls a flow of the pneumatic fluid to the actuator (Kesner teaches the torque motor controlling the armature which controls air flow through line 130 to actuator 116).  While Kesner does not label 110/126 a “torque motor servo-valve,” one of ordinary skill in the art would have understood Kesner’s valve to be a torque motor servo-valve equivalent to Applicant’s disclosed torque motor servo-valve, as evidenced by Arend.  Arend teaches a valve assembly 100 (Fig. 1) that is substantially identical to both Kesner’s valve (see Kesner’s torque motor 110 and armature 126 in Fig. 1 of Kesner versus Arend’s torque motor 104 with armature 148 in Fig. 1 of Arend; paras. [0015] & [0022]) and Applicant’s valve (Applicant’s torque motor 160 and armature 161, see Applicant’s Fig. 4, versus Arend’s torque motor 104 with armature 148 in Arend Fig. 1).
The recitation “the torque motor servo-valve is configured to vary a position of the flow control valve to an infinite number of positions between an open position and a closed position” is directed to a functional capability of the claimed torque motor servo-valve.  Kesner’s torque motor servo-valve is capable of operating in the claimed manner because Kesner’s torque motor servo-valve is controlled via electrical current (see para. [0017]), just as Applicant’s torque motor servo-valve (see Applicant’s specification at para. [0006]), and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and therefore would be capable of the same function.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Kesner teaches all the structural limitations of the claims, and is capable of performing the recited function, the recited function of the claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Kesner.
Regarding Dependent Claim 3, Kesner teaches the invention as claimed and as discussed above for claim 1. The recitation “the position of the flow control valve is proportional to a current provided to the torque motor servo-valve” is directed to a functional capability of the claimed torque motor servo-valve.  Kesner’s torque motor servo-valve is capable of operating in the same manner as the claimed torque motor servo-valve because Kesner’s torque motor servo-valve is controlled via electrical current, just as Applicant’s torque motor servo-valve, and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and therefore would be capable of the same function.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Kesner teaches all the structural limitations of the claims, and is capable of performing the recited function, the recited function of the claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Kesner.
Dependent Claim 4, Kesner further teaches the flow control valve is a butterfly valve having a disk rotatable about a shaft between an open position and a closed position (valve 108 is a butterfly valve with a disk rotatable about a shaft between open and closed positions, see Fig. 1; para. [0015]).
Regarding Dependent Claim 5, Kesner further teaches the flow control valve is in fluid communication with an auxiliary power unit and configured to receive the flow of fluid that is bleed air from the auxiliary power unit (para. [0014]).
Regarding Dependent Claim 6, Kesner further teaches the flow control valve is in fluid communication with another engine and configured to receive the flow of fluid that is bleed air from the another engine (given that the air supplied to air turbine starter 106 is intended to start the gas turbine engine, the gas turbine engine taught as a supply for compressed air necessarily must be from a different gas turbine engine than the one being started; para. [0014]).
Regarding Dependent Claim 7, Kesner teaches the invention as claimed and as discussed above for claim 1.  The recitation “the torque motor servo-valve is configured to control the actuator in a motoring mode” is directed to a functional capability of the claimed system.  Given that Kesner’s torque motor servo-valve is controlled via electrical current, just as Applicant’s torque motor servo-valve, and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and given that Kesner’s turbine engine system is otherwise identical to the claimed turbine engine system, the air supplied to the engine starter can be adjusted to permit the employment of any mode involving the use of a particular amount of air (or desired variations thereof) such as a “motoring mode,” by controlling Kesner’s torque motor servo-valve.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Kesner teaches all the structural limitations of the claims, and is capable of performing the recited function, the recited function of the claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Kesner.
Regarding Dependent Claim 8, Kesner teaches the invention as claimed and as discussed above for claim 7.  The recitation “the motoring mode permits the engine starter to operate at a lower speed than during normal operation” is directed to a functional capability of the claimed system.  Given that Kesner’s torque motor servo-valve is controlled via electrical current, just as Applicant’s torque motor servo-valve, and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and given that Kesner’s turbine engine system is otherwise identical to the claimed turbine engine system, the air supplied to the engine starter can be adjusted to permit the employment of any mode involving the use of a particular amount of air (or desired variations thereof) such as a “motoring mode,” by controlling Kesner’s torque motor servo-valve.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Kesner teaches all the structural limitations of the claims, and is capable of performing the recited function, the recited function of the claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Kesner.
Dependent Claim 9, Kesner further teaches the pneumatic control is configured to provide over-torque protection to the engine starter (112 is a reference pressure regulator which will close if the air pressure rises above a threshold, which will thereby regulate actuator 116 and valve 108; para. [0016]).
Regarding Dependent Claim 10, Kesner further teaches the pneumatic control is configured to control the flow control valve in a cross bleed start mode (air may be supplied from compressor of another engine, and pneumatic control 112 will function identically to regulate the operation of valve 108 as with any other source of compressed air; para. [0014]).
Regarding Dependent claim 12, Kenser further teaches the starter valve assembly does not contain a solenoid (no solenoid is taught by Kesner; see Fig. 1).
Regarding Dependent Claim 23, Kesner further teaches the pneumatic control comprises a diaphragm (see Fig. 1: Annotated Fig. 1 from Kesner below, annotated diaphragm) and a spring (annotated spring) within a cover (annotated cover), and the flow control valve is configured to move to a closed position when a pressure against the diaphragm is above a threshold, and the flow control valve is configured to move to an open position when the pressure against the diaphragm is below the threshold (when pressure in line 120 is above a threshold, valve 112 closes, cutting the supply of air from 112 to 116 which will cause the valve 108 to move toward the closed position, when pressure in line 120 is below the threshold, valve 112 is open and air from 112 is supplied to 116 to move valve 108 toward the open position; paras. [0016] & [0019]).

    PNG
    media_image1.png
    286
    318
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from Kesner

Regarding Dependent Claim 25, Kesner further teaches the torque motor servo-valve is configured to receive between 0 and 50 mA of current when the turbine engine system is on (the torque motor servovalve discussed for claim 1 is positioned based on input current, which will be between 0 and 50mA at some point during operation of the system given that when the system is off, the torque motor servovalve will receive no current and then will transition to variable-current operation when the system is on).
Regarding Dependent Claim 26, Kesner teaches the invention as claimed and as discussed above for claim 8.  The recitation “the motoring mode permits the turbine engine to run at a speed that is 20% to 60% of a normal engine start rotational speed” is directed to a functional capability of the claimed system.  Given that Kesner’s torque motor servo-valve is controlled via electrical current, just as Applicant’s torque motor servo-valve, and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and given that Kesner’s turbine engine system is otherwise identical to the claimed turbine engine system, the air supplied to the engine starter can be adjusted to permit the employment of any mode involving the use of a particular amount of air (or desired variations thereof) such as a “motoring mode,” by controlling Kesner’s 
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
As Kesner teaches all the structural limitations of the claims, and is capable of performing the recited function, the recited function of the claimed apparatus does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Kesner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kesner, as applied to claim 1 above, and further in view of Greenberg 20180223738.
Regarding Dependent Claim 11, Kesner teaches the invention as claimed and as discussed above for claim 1, but Kesner fails to expressly teach a manual wrench feature configured to permit an operator to manually control the actuator.
Greenberg teaches a starter air valve system (Fig. 4) comprising a manual wrench feature (206) configured to permit an operator to manually control the actuator (para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kesner’s turbine engine system to include a manual wrench feature configured to permit an operator to manually control the actuator, as taught by Greenberg, in order to actuate the starter air valve upon a failure of the actuator (Greenberg; para. [0039]).
Regarding Dependent Claim 27, Kesner teaches the invention as claimed and as discussed above for claim 11, and Kesner further teaches the starter valve assembly does not contain a solenoid (no solenoid is taught by Kesner; see Fig. 1).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kesner, as applied to claim 1 above, and further in view of Goodman 4773307.
Regarding Dependent Claim 21, Kesner teaches the invention as claimed and as discussed above for claim 1, and Kesner further teaches the flow control valve is a butterfly valve (para. [0015]).
Kesner fails to expressly teach the actuator is a pneumatic half area actuator having a spring and a diaphragm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kesner’s turbine engine system such that the actuator is a pneumatic half area actuator having a spring and a diaphragm and the piston, as taught by Goodman, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Kesner’s actuator versus the claimed half area actuator having a spring and a diaphragm), b) the substituted components and their functions were known in the art (both Kesner’s actuator and the claimed half area actuator with spring and diaphragm were known for controlling flow control valves for pressurized air, as shown by Kesner’s actuator and by the half area actuator with spring and diaphragm taught by Goodman), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Kesner’s actuator or the half area actuator with spring and diaphragm, taught by Goodman, could have been used and the result would have been predictable – i.e. a system with a pneumatically-controlled flow control valve).  It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).  See MPEP 2143 I(B).
Regarding Dependent Claim 22, Kesner in view of Goodman teaches the invention as claimed and as discussed above for claim 21.  Kesner in view of Goodman fails to expressly teach the butterfly valve has a diameter of about 3 inches.  The only difference, however, between the claimed turbine engine system and Kesner in view of Goodman’s turbine engine system is the specified value of the butterfly valve diameter.  Neither the claimed turbine engine Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV(A).

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 5 of Remarks) that claims 8 and 26 are definite under 35 U.S.C. 112(b) is unpersuasive.  Applicant states that “a normal engine speed” is discussed at paras. [0003], [0036], & [0045]-[0046], yet while the term is used, there is no guidance provided by Applicant as to what it means.  A discussed in the rejections under 35 U.S.C. 112(b) above, the “normal” speed can be between zero and some maximum (overspeed for claim 8, full speed for claim 26) which does not provide any indication as to what speed is used as a comparison.
Applicant's argument (p. 5 of Remarks) that the interpretation of Kesner's "valve element 126" as the claimed armature is inconsistent with what one of ordinary skill in the art would understand Kesner's valve element to be is unpersuasive. Kesner's valve element 126 is identical in structure and function to Applicant's armature 161 (Fig. 4), both of which are controllable elements which can block flow from a conduit or permit flow through a conduit (see Kesner's 
Applicant's argument (p. 6 of Remarks) that Kesner fails to teach positioning the valve element 126 in an infinite number of positions is unpersuasive. Applicant's claims directed to such positioning are directed to a function of the torque motor servo valve rather than a specific structure which causes the torque motor servo valve to operate in the claimed manner. As discussed above, there is no structural difference between Applicant's torque motor and Kesner's torque motor and there is no structural difference between Applicant's armature and Kesner's valve element.  Kesner’s torque motor servo-valve is controlled via electrical current (see para. [0017]), just as Applicant’s torque motor servo-valve (see Applicant’s specification at para. [0006]), and Kesner’s torque motor servo-valve is structured identically to Applicant’s torque motor servo-valve (having torque motor controlling armature, as discussed for claim 1 above), and therefore would be capable of the same function the function is carried out via current control.  In other words, given the same hypothetical control algorithm (which is not at present claimed in terms of a structure of the apparatus) configured to control either Applicant's torque motor servo valve or Kesner's, both Applicant's torque motor servo valve and Kesner's would operate identically.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741